Exhibit 10.5

VERIZON WIRELESS SENIOR MANAGER

SEVERANCE PLAN

Effective February 25, 2010



--------------------------------------------------------------------------------

Verizon Wireless Severance Program

1. Introduction

1.1 General Information

The Verizon Wireless Senior Manager Severance Plan (the “Plan”) is an employee
benefit plan maintained by Cellco Partnership d/b/a Verizon Wireless. (“Verizon
Wireless”) and other Participating Companies to assist eligible senior managers
who separate from service under specific circumstances. “Participating Company”
means any of the participating employers identified on Appendix A.

This document (including the Appendices and Schedules attached hereto) is the
plan document for the Plan. In the event of any conflict between this document
and any other document, instrument, or communication describing the policies or
procedures with respect to separation benefits for Senior Managers (as defined
below), the terms of this document are controlling.

1.2 Effective Date

This Plan applies to Senior Managers who are notified of a Qualifying Separation
(as defined below) on or after February 25, 2010 (the “Effective Date”) provided
the Senior Manager, as of the Qualifying Separation, is not party to an
employment agreement.

The Plan does not apply to any Senior Manager who was notified of a separation
from service or underwent a Qualifying Separation prior to the Effective Date,
even if the Senior Manager’s actual separation or last day worked occurs on or
after the Effective Date.

1.3 Other Severance Programs

The Plan supersedes all other separation or severance pay plans or practices
previously in effect for some or all of the Senior Managers. The separation
benefits under this Plan are not intended to duplicate separation benefits, or
liquidated damages, under any other severance plan, arrangement or employment
agreement maintained by any Verizon Company (defined below). In the event a
Senior Manager qualifies for benefits under this Plan and under any other
severance plan , arrangement or employment agreement of a Verizon Company, the
Severance Payment (as defined below) under this Plan shall be reduced dollar for
dollar by the amount or single-sum value of the severance benefits under any
other such severance plan, arrangement or agreement. “Verizon Company” means, as
of any applicable date, Verizon Communications Inc. (“Verizon”) or any
corporation, partnership, joint venture, or other entity in which Verizon
directly or indirectly holds a ten percent (10%) or greater ownership interest.

The Participating Companies (including Verizon Wireless) reserve the right to
provide additional benefits to employees outside of the Plan. Any such
additional benefits will not be considered provided pursuant to the Plan, but
unless expressly provided otherwise, any such additional benefits will offset
and reduce the benefits provided under this Plan.

2. Employees Covered by the Plan

2.1 Eligible Employees

This Plan covers each regular full-time or part-time salaried employee who is
employed by a Participating Company at a Career Band of A level or above, who
has at least one day of service, and who is not included in an ineligible
classification as described below (such an eligible employee is referred to
herein as a “Senior Manager”). The term “Career Band” is defined by the
applicable Verizon Wireless Compensation Plan. Accordingly, this Plan only
covers Senior Managers and is intended to qualify as a “top hat” plan as that
term is defined under ERISA.

 

Verizon Wireless Senior Manager Severance Plan Page 2   Effective February 25,
2010



--------------------------------------------------------------------------------

2.2 Ineligible Classifications

The following ineligible classifications of employees or individuals are not
covered by the Plan:

 

  •  

An employee at Career Band Level B and below;

 

  •  

a temporary, “Supplemental,” “Occasional,” or “Contingent” employee (or any
other individual retained for a fixed duration);

 

  •  

an individual who is classified by the applicable Participating Company as an
independent contractor (notwithstanding such individual’s classification or
reclassification by any other person or authority), whose remuneration is
reported on IRS Form 1099 rather than IRS Form W-2 (notwithstanding any
retroactive change in such reporting), or who is paid through the accounts
payable system rather than the payroll system of the Participating Company;

 

  •  

an individual whose compensation is paid by either a third-party temporary
services company (a “temp agency”) or a third-party service provider that is not
a Participating Company;

 

  •  

an individual retained by a Participating Company pursuant to a contract or
agreement that specifies that the individual is not eligible to participate in
the Plan;

 

  •  

a leased employee;

 

  •  

a “term” employee;

 

  •  

an employee on long-term disability (LTD) leave or an employee on short-term
disability (STD) leave who is not certified to return from STD;

 

  •  

an employee on an unapproved absence from work or on an unapproved leave of
absence; and

 

  •  

an employee or classification of employees listed on Appendix C (as such
Appendix C is amended from time to time pursuant to Section 6.2).

An employee or individual who is included in one or more of such ineligible
classifications shall not be covered by the Plan for the period in which
included in such classification, notwithstanding a retroactive change in such
classification by or pursuant to the order of any governmental or other
authority.

3. Qualifying Separations from Service

3.1 Qualifying Separation

A Senior Manager must undergo a Qualifying Separation to be eligible to receive
the benefits described in Article 4 of this Plan. A “Qualifying Separation”
means (i) an involuntary termination of the Senior Manager’s employment by a
Participating Company for business reasons, either individually or as part of a
larger reduction in force, or (ii) a termination of employment by the Senior
Manager due solely to the Senior Manager’s refusal to accept a Reclassification
or Relocation initiated by a Participating Company. A Senior Manager who
indicates a willingness to be involuntarily terminated in connection with a
reduction in force or similar staffing exercise but who is not actually selected
by a Participating Company to be involuntarily terminated shall not be
considered to undergo a Qualifying Separation (even if the Senior Manager
voluntarily terminates employment at or about the time of the reduction in
force).

 

  •  

“Reclassification” means a reassignment to a lower Career Band and does not
include a mere reduction in hours or a transfer to a different position in the
same or a higher Career Band. A change in a Senior Manager’s Career Band as a
result of a broad-based change to the Career Band structure, including a Career
Band addition, deletion, consolidation or name change, shall not be considered a
“Reclassification” for purposes of the Plan. In addition, a change in a Senior
Manager’s Career Band shall not be considered a “Reclassification” for purposes
of the Plan if the Senior Manager’s total Weekly Compensation (as defined below)
is not reduced in connection with the change; provided,

 

Verizon Wireless Senior Manager Severance Plan Page 3   Effective February 25,
2010



--------------------------------------------------------------------------------

 

however, any Senior Manager specific change from a Career Band that is eligible
for a long-term incentive under the applicable long-term incentive plan to a
lower Career Band that has a lower individual target long term incentive shall
be considered a Reclassification. The return of a Senior Manager to his former
Career Band following a temporary assignment in a higher band (a temporary
promotion) shall not be considered a “Reclassification” for purposes of the Plan
(even if the Senior Manager returns to a position that is not eligible for a
long-term incentive). In the case of a reassignment to a different Verizon
Company (even if not a Participating Company), or an offer of employment from a
Verizon Company, which uses a different compensation structure, the Plan
Administrator has the authority and discretion to define, on a case-by-case
basis, what shall constitute a “Reclassification.”

 

  •  

“Relocation” means a change in a Senior Manager’s principal work location which
would be considered relocation for purposes of Verizon Wireless’s then
applicable guidelines for relocation.

Neither the Plan nor the Plan Administrator determines whether a Senior Manager
will be or has been involuntarily terminated for business reasons or for cause
(including poor performance) or whether a Senior Manager has terminated due
solely to the Senior Manager’s refusal to accept a Reclassification or
Relocation initiated by a Verizon Wireless Company. All such determinations are
made in the sole discretion of the applicable Verizon Wireless Company as a
settlor function. The responsibility of the Plan Administrator is limited to
determining whether a Senior Manager has undergone a Qualifying Separation based
solely on the stated reason for the termination as reflected in the business
records of the Verizon Wireless Company.

3.2 Ineligible Separations

A Qualifying Separation does not include an ineligible separation from service
such as:

 

  •  

A Senior Manager’s voluntary termination of employment for no reason or for any
reason other than a refusal to accept a Reclassification or Relocation initiated
by a Verizon Wireless Company;

 

  •  

a Senior Manager’s involuntary termination of employment that is characterized
(at the time of termination or subsequently) by the applicable Participating
Company as a termination for misconduct or Cause, as defined below
(notwithstanding a contrary characterization or recharacterization of such
termination by the Participating Company or any other person for any other
purpose); and

 

  •  

any other involuntary termination of employment in which the Senior Manager does
not actually suffer a period of unemployment.

For purposes of the Plan “Cause” means (i) grossly incompetent performance or
substantial or continuing inattention to or neglect of the duties and
responsibilities assigned to the Participant; fraud, misappropriation or
embezzlement; or a material breach of the Verizon Wireless Code of Conduct (as
may be amended), all as determined by the Vice President – Human Resources of
Verizon Wireless (or his or her designee) in his or her discretion, or
(ii) commission of any felony of which the Participant is finally adjudged
guilty by a court of competent jurisdiction.

For purposes of the Plan, a Senior Manager is not considered to suffer a period
of unemployment if, for example, the Senior Manager transfers to, or terminates
employment in order to commence, another job or position, either with the same
employer, another Verizon Company (even if not a Participating Company), or an
unrelated company or other entity that is entering into a transaction with
Verizon Wireless, Verizon or a Participating Company (for example, in a purchase
of stock or assets; a spinoff, reorganization, or similar transaction; a
contribution to a joint venture; or a contract to outsource a function
previously performed in-house). Furthermore, a Senior Manager’s involuntary or
voluntary termination of employment upon turning down an offer of any such job
or position that does not involve a Relocation is considered an ineligible
separation from service.

 

Verizon Wireless Senior Manager Severance Plan Page 4   Effective February 25,
2010



--------------------------------------------------------------------------------

Also, a Senior Manager is not considered to suffer a period of unemployment if
the employee transfers to or is employed by an outsourcing customer (or a
successor outsourcing vendor or any other company or entity) in connection with
the termination of all or part of an outsourcing arrangement, regardless of
whether the arrangement is terminated early or in the normal course.
Furthermore, a Senior Manager’s involuntary or voluntary termination of
employment upon turning down an offer of such employment or such a transfer that
does not involve Relocation is considered an ineligible separation from service.

A Senior Manager who undergoes an ineligible separation will not be considered
to have undergone a Qualifying Separation and is not eligible to receive any
severance benefits under the Plan even if the Senior Manager is provided with an
involuntary separation notice and/or signs a Legal Release (as defined below).

3.3 Acceptance of New Position After Notice of Separation and Before Termination

If a Senior Manager is notified of a Qualifying Separation, and then (either as
a result of a redeployment process or otherwise) accepts an offer of employment
with any Verizon Company prior to the Senior Manager’s termination date, the
notice of separation and the right to receive any and all severance benefits
under the Plan in connection with that notice are cancelled.

4. Severance Benefits

4.1 Amount of Severance Payment

If a Senior Manager undergoes a Qualifying Separation and signs a Legal Release
(as defined below) in accordance with Section 4.5, the Senior Manager will
receive a single-sum cash separation payment (a “Severance Payment”) on or as
soon as administratively practicable after the Senior Manager’s termination
date, but in no event prior to the eighth calendar day (or such other day as is
determined by the Plan Administrator) following the Senior Manager’s delivery of
a timely and signed Legal Release. If a Senior Manager is notified of a
Qualifying Separation and signs and delivers a Legal Release in accordance with
Section 4.5, but then dies prior to undergoing the Qualifying Separation or
accepting an offer of employment from any Verizon Wireless Company, the
Severance Payment that would have been paid had the Senior Manager undergone a
Qualifying Separation shall be paid to the estate of the Senior Manager if the
Legal Release remains binding and enforeceable as of the date of payment.

Depending upon the Senior Manager’s Career Band Level at the time of his
Qualifying Separation, the Severance Payment shall be determined in accordance
with the following schedule:

 

Executive Level

  

Senior Manager Severance Plan Benefits

Exe/Band 1

   104 x Senior Manager’s Weekly Compensation

Exe/Bands 2 and 3

   52 x Senior Manager’s Weekly Compensation

Band A/Band 4

  

Up to 52 x Senior Manager’s Weekly Compensation


(2 weeks of Weekly Compensation per year of service capped at 52
weeks with a 39 week minimum)

“Years of Service” means the Senior Manager’s eligible service through the
Senior Manager’s last day worked as reflected in Verizon Wireless’s then readily
available human resources records/system; provided that service prior to the
Senior Manager’s most recent hire/rehire date shall not be counted in
determining a Senior Manager’s Years of Service if the Senior Manager previously
received an unadjusted (as defined below) severance or separation benefit under
this Plan or any other plan or program. If the Senior Manager received an
adjusted benefit, the Year’s of Service will be measured from the original hire
date, reduced pro rata by the adjusted benefit previously received. A partial
Year of Service (consisting of total eligible service in excess of the Senior
Manager’s full Years of Service) is not counted for purposes of determining the
Senior Manager’s Severance Payment.

 

Verizon Wireless Senior Manager Severance Plan Page 5   Effective February 25,
2010



--------------------------------------------------------------------------------

The “Weekly Compensation” of a salaried Senior Manager shall be determined by
dividing (i) the Senior Manager’s final annual base salary plus business plan
target short-term cash incentives under the applicable short-term incentive
program (including a sales-incentive program) by (ii) fifty-two (52). The Weekly
Compensation of a part-time Senior Manager shall be multiplied by the Senior
Manager’s full-time equivalent fraction.

4.2 Additional Severance Benefits

In addition to the Severance Payment, a Senior Manager who undergoes a
Qualifying Separation and signs a Legal Release in accordance with Section 4.5
shall be eligible to continue to participate in medical and dental plans for the
severance pay period, with no contribution, but subject to applicable
co-payments and deductibles. These benefits shall run concurrently with COBRA
benefits and shall be eligible to receive certain additional benefits as are
described on Appendix B. Appendix B shall not include any descriptions of
retirement or retiree welfare plans (even if such descriptions are commingled
with or attached to descriptions of the benefits provided under this Plan), and
Verizon Wireless’s retirement and retiree welfare plans shall not be considered
amended by any provision of Appendix B. This Plan is not a retirement plan and
does not include or provide retirement or retiree welfare benefits.

4.3 Scheduled Benefits

Subject to the amendment provisions in Section 6.2, the benefits and other terms
of the Plan may be modified for the employees of a business unit or for other
specifically identified groups of individuals in accordance with one or more
Schedules to this Plan. Unless otherwise specified in such a Schedule, the terms
of this Plan shall apply in determining the benefits to be provided under the
Schedule.

4.4 Adjustment of Severance Payment for Rehires

If a Senior Manager who receives a Severance Payment is subsequently re-employed
by a Verizon Company, the Senior Manager must repay the portion of the Severance
Payment (after tax withholding) that exceeds the amount that would have been
paid to the Senior Manager (after tax withholding) had such Severance Payment
(i) been paid ratably over a number of weeks equal to the total amount of such
Severance Payment divided by the Weekly Compensation used to determine such
payment and (ii) been cancelled as of the date of re-employment. By way of
example, if a separated Senior Manager receives a Severance Payment equal to
fifty-two (52) times the Senior Manager’s Weekly Compensation and is re-employed
by a Verizon Wireless Company ten (10) weeks after the Senior Manager’s
termination date, the Senior Manager must repay an amount equal to forty-two
(42) times such Weekly Compensation (as adjusted for tax withholding).

4.5 Legal Release

Notwithstanding anything herein to the contrary, no benefits are payable under
this Plan unless a Senior Manager signs and delivers a Legal Release to the Plan
Administrator or its delegate and does not subsequently revoke such Legal
Release. This requirement is applicable under any circumstances where benefits
are payable under the Plan, including where the Senior Manager has filed a claim
or an appeal under the claim and appeal provisions of Article 5. “Legal Release”
means a document prepared by Verizon Wireless as a settlor function with terms
satisfactory to Verizon Wireless in its sole discretion. The Legal Release will
include, among other provisions, a legally-binding waiver of claims by the
Senior Manager, a deadline for delivery of the Legal Release, and affirmative
and/or negative covenants (which may include, but which are not limited to,
covenants regarding confidentiality, non-solicitation, and non-competition).
Different forms of Legal Release may be utilized from one Verizon Wireless or
Participating Company to another and from one Senior Manager to another, as
determined by Verizon Wireless in its sole discretion as a settlor function.

 

Verizon Wireless Senior Manager Severance Plan Page 6   Effective February 25,
2010



--------------------------------------------------------------------------------

A Senior Manager’s entitlement to severance benefits under the Plan shall be
determined solely by the terms of the Plan. All references to severance benefits
in the Legal Release are subject to the terms of the Plan, which shall be
controlling. The Legal Release shall not be construed to grant or increase Plan
benefits. Except as provided in the last sentence of the first paragraph of
Section 4.1 with respect to an otherwise eligible Senior Manager who dies prior
to undergoing a Qualifying Separation, a Senior Manager who does not undergo a
Qualifying Separation shall not be entitled to any benefits under the Plan, even
if the Senior Manager is provided with and signs a Legal Release.

4.6 Tax Withholding and Other Reductions

All benefit payments under this Plan shall be subject to reduction for
applicable federal, state, local, or other tax withholding.

The Plan Administrator is authorized to determine whether a Senior Manager who
is eligible to receive a benefit under the Plan owes any amount of money
(including any amount due as the result of a benefit overpayment) to any Verizon
Wireless Company or to this Plan or to any other benefit plan maintained by any
Verizon Wireless Company, and, if so, to determine the precise amount of the
indebtedness. If the Plan Administrator determines that the Senior Manager has
any such indebtedness, then the amount of the Severance Payment which the Senior
Manager shall be eligible to receive shall be reduced by the amount of such
obligation. The Plan Administrator shall also have the authority and discretion,
in the event that any such indebtedness exceeds the amount of the Severance
Payment, to cause the amount of any other cash benefit under any other program
(including, without limitation, any company-paid medical benefit premium) to
likewise be offset by the amount of any indebtedness which exceeds the Severance
Payment.

5. Benefit Claims and Appeals

5.1 Required Information

Any person eligible to receive benefits hereunder shall furnish to the Plan
Administrator any information or proof requested by the Plan Administrator and
reasonably required for the proper administration of the Plan. Failure on the
part of any person to comply with any such request within a reasonable period of
time shall be sufficient grounds for delay in the payment of any benefits that
may be due under the Plan until such information or proof is received by the
Plan Administrator.

5.2 Initial Claims

If a Senior Manager or any other person with a colorable claim to benefits under
the Plan believes that a benefit was not correctly determined or was improperly
denied under the terms of the Plan, such claimant has a right to submit a
written claim to the Plan Administrator or other claim fiduciary designated by
the Plan Administrator (the “Initial Claims Reviewer”).

Such claim shall identify the benefits being requested and shall include a
statement of the reasons why the benefits should be granted. The Initial Claims
Reviewer shall grant or deny the claim. If the claim is denied in whole or in
part, the Initial Claims Reviewer shall give written notice to the claimant
setting forth: (a) the reasons for the denial, (b) specific reference to
pertinent Plan provisions on which the denial is based, (c) a description of any
additional material or information necessary to request a review of the claim
and an explanation of why such material or information is necessary, and (d) an
explanation of the Plan’s claim review procedures. The notice shall be furnished
to the claimant within ninety (90) days after receipt of the claim; provided
that such period of time may be extended for an additional ninety (90) days
beginning at the end of the initial ninety (90)-day period if the Initial Claims
Reviewer determines that special circumstances require such an extension.
Written notice of any such extension shall be given to the claimant before the
expiration of the initial ninety (90)-day period and shall indicate the special
circumstances requiring the extension and the date by which the final decision
is

 

Verizon Wireless Senior Manager Severance Plan Page 7   Effective February 25,
2010



--------------------------------------------------------------------------------

expected to be rendered. If notice of a claim decision is not provided to the
claimant within the period described above (including any extension, if
applicable), then the claim shall be deemed denied at the expiration of such
period, and the claimant may appeal the denial as described below.

5.3 Appeals

A claimant whose claim for benefits has been denied, in whole or in part, may
request a review of such denial by filing a written notice of appeal with the
Plan Administrator.

Such appeal must be made within sixty (60) days after the date the initial claim
was denied, or deemed denied. No action at law or equity may be brought to
recover Plan benefits unless and until the claimant requests an administrative
appeal during such sixty (60)-day period and such appeal is finally denied by
the Plan Administrator. In connection with an appeal, the claimant (or the
claimant’s authorized representative) may review pertinent documents and submit
evidence and arguments in writing to the Plan Administrator. All information
submitted by or on behalf of the claimant will be taken into account in deciding
the questions presented by the appeal, even if such information was not
submitted or considered in the initial claim determination. The Plan
Administrator may decide the questions presented by the appeal, either with or
without holding a meeting, and shall issue a written notice of decision to the
claimant setting forth: (a) the specific reasons for the decision (b) specific
reference to the pertinent Plan provisions on which the decision is based and
(c) such other information as the Plan Administrator deems appropriate. The
notice shall be issued within sixty (60) days after receipt of the request for
review; except that, if special circumstances (including, but not limited to,
the need to hold a hearing) should require, such period of time may be extended
for an additional sixty (60) days beginning at the end of the initial sixty
(60)-day period. Written notice of any such extension shall be provided to the
claimant prior to the expiration of the initial sixty (60)-day period. If notice
of an appeal decision is not provided to the claimant within the period
described above (including any extension, if applicable), then the claim shall
be deemed denied at the expiration of such period. If the Plan Administrator (or
its delegate) consists of a committee that holds regularly scheduled meetings,
then the appeal determination periods referenced above shall not apply, and
instead any appeal shall be decided within the period required by section 503 of
ERISA, taking into account any applicable extensions. Any decision of the Plan
Administrator shall be final and conclusive except to the extent that the
claimant subsequently proves that the decision of the Plan Administrator was an
abuse of its fiduciary discretion.

5.4 Applicability of Section 4.5

If a claim under this Article 5 is approved, either initially by the Initial
Claims Reviewer or on appeal by the Plan Administrator, payment of benefits
hereunder is nevertheless conditioned on the claimant signing and delivering a
Legal Release to the Plan Administrator as otherwise provided for and in
accordance with the provisions of Section 4.5. Neither the filing of a claim nor
an appeal under Article 5 entitles the claimant to a new deadline for delivering
the Legal Release.

6. Plan Administration

6.1 Plan Administrator

The “Plan Administrator” of this Plan is the Verizon Wireless Employee Benefits
Committee. The Plan Administrator is the named fiduciary of the Plan as that
term is used in ERISA.

The Plan Administrator shall adopt such rules for its operation as it may find
appropriate. All resolutions or other actions taken by the Plan Administrator
shall be taken (i) by vote of a majority of those present at a meeting of its
members (with a majority of the members then in office constituting a quorum for
the transaction of business), (ii) without a meeting by an instrument in writing
signed by all the members at such time, or (iii) by unilateral action of the
Chairperson of the Plan Administrator. The Plan Administrator may employ or
retain persons to render advice with regard to any of its responsibilities under
the Plan.

 

Verizon Wireless Senior Manager Severance Plan Page 8   Effective February 25,
2010



--------------------------------------------------------------------------------

The Plan Administrator shall have the discretionary authority to administer and
interpret the Plan and to decide any and all matters arising hereunder,
including without limitation, the right and authority to make findings of fact;
to determine eligibility for participation, benefits, and other rights under the
Plan; to determine whether any election or notice requirement or other
administrative procedure under the Plan has been adequately observed; to
determine the proper recipient of any Plan benefits; to remedy possible
ambiguities, inconsistencies, or omissions by general rule or particular
decision; and otherwise to interpret the Plan in accordance with its terms. The
Plan Administrator’s determination on any and all questions arising out of the
interpretation or administration of the Plan shall be final, conclusive, and
binding on all parties. To the extent the Plan Administrator delegates its
administrative powers or duties to any other individual or entity (including the
Initial Claims Reviewer), such individual or entity shall have the discretionary
authority, as described in this paragraph, to exercise such powers or duties.

6.2 Plan Amendment and Termination

Except to the extent provided below after a Change in Control, the Vice
President of Human Resources for Verizon Wireless reserves the right at any
time, and from time to time, by written direction, to terminate, modify or amend
in whole or in part, any or all of the provisions of the Plan, including
Appendices and Schedules to the Plan. Except as expressly provided in a
particular amendment to the Plan, any individual who does not complete at least
one hour of active employment with a Participating Company on or after the
effective date of any amendment to the Plan shall have his benefits, if any,
determined only in accordance with the provisions of the Plan as in effect
before the effective date of such amendment.

Notwithstanding anything to the contrary in this Plan, if a Change in Control
occurs, no prospective or retroactive amendment to the Plan or the Appendices or
Schedules to the Plan shall be adopted if such amendment (i) is not a Permitted
Amendment (as defined below) or (ii) would have the effect of modifying or
terminating Plan benefits to the detriment of any individual who is a Senior
Manager (or a former Senior Manager entitled to benefits) as of the date on
which the Change in Control occurs. The immediately preceding sentence shall
apply during the one-year period immediately following a Change in Control, and
shall also apply to any amendment after the expiration of such period that is
effective retroactively to any date before the expiration of such period.
“Change in Control” shall have the meaning set forth in The 2000 Verizon
Wireless Long-Term Incentive Plan. “Permitted Amendment” means an amendment that
(1) is necessary to comply with applicable law; (2) is necessary to give effect
to an action of Verizon Wireless that was specifically authorized or approved by
the Board of Directors before the date on which the Change in Control occurred,
or to which Verizon Wireless or the Plan committed itself contractually before
the date on which the Change in Control occurred; or (3) has the effect of
adding any provision to the Plan that will apply to a Senior Manager or former
Senior Manager only at such individual’s affirmative election.

As a matter of prudent business planning, Verizon Wireless is continually
reviewing and evaluating various proposals for changes in compensation and
retirement programs, as well as proposals for separation programs like this
Plan. Some of these proposals, if finally approved and implemented, might be
more advantageous or less advantageous than this current Plan. Because of the
need for confidentiality, such decisions are not discussed or evaluated below
the highest level of senior management. Any managers, supervisors, and employees
below such levels do not know whether Verizon Wireless will or will not adopt
any future compensation and/or severance programs and are not in a position to
speculate about future programs. Unless and until such changes are formally
announced by Verizon Wireless and/or the Participating Companies, no one is
authorized to give assurance that such changes will or will not occur. If a
Senior Manager separates from service and receives benefits under this Plan, the
Senior Manager acknowledges and understands by receiving such benefits that
Verizon Wireless and/or the Participating Companies may adopt new or modified
programs or benefits in the future that depending on individual circumstances
may be more or less advantageous than the current Plan. No Senior Manager or
individual should expect or assume that any such new or modified programs or
benefits will be extended on a retroactive basis to anyone who separates from
service and receives benefits under this Plan.

 

Verizon Wireless Senior Manager Severance Plan Page 9   Effective February 25,
2010



--------------------------------------------------------------------------------

6.3 Miscellaneous

Any notice required to be provided in writing in accordance with the terms of
the Plan may be provided in electronic or other format to the extent permitted
by applicable law. Notices, reports and statements sent by regular mail shall be
deemed duly given, made or delivered, when deposited in the mail, addressed to
the person’s last known address as reflected in Verizon Wireless’s human
resources records/system.

If the Plan Administrator determines that a Senior Manager or other person
entitled to receive payment of benefits under the Plan is unable to manage
his/her own affairs because of illness or accident or is a minor, the Plan
Administrator may direct that any benefit payment due him/her, unless a claim
shall have been made therefor by a duly appointed legal representative, be paid
to his/her spouse, a child, a parent or other blood relative, or to a person
with whom he/she resides. Any such payment shall completely discharge the Plan
from all liability for such benefits.

If any person claiming benefits under the Plan makes a false statement that is
material to a claim for benefits or otherwise receives benefits in excess of
those to which the person is entitled under the terms of the Plan, any amount
paid to such person to which he/she was not entitled under the provisions of the
Plan may be offset against any future payments to such person (in addition to
any other remedies available to the Plan).

Except as otherwise specifically permitted by the Plan (including Section 4.6)
or as required by law, no benefit payable under the Plan or any interest therein
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, garnishment or charge, and any such attempted
action shall be void and no such benefit or interest shall be in any manner
liable for or subject to debts, contracts, liabilities, engagements or torts of
the person entitled to such benefits or interest. The preceding sentence shall
not prohibit the direct deposit of Plan benefits to a Senior Manager’s savings,
checking, or other deposit account in a financial institution or the payment of
benefits to the estate of a Senior Manager if the Senior Manager dies after
becoming entitled to benefits under the Plan or if a benefit is payable to the
Senior Manager’s estate pursuant to Section 4.1.

Neither the establishment of the Plan nor the payment of any Plan benefits nor
any action of Verizon Wireless, a Participating Company, the Plan Administrator,
or any delegate of any of the foregoing shall confer upon any person any legal
right to be continued in the employ of Verizon Wireless or any Participating
Company, and Verizon Wireless and each Participating Company expressly reserve
the right to discharge without liability any Senior Manager whenever the
interest of the Company or the Participating Company, in its sole judgment, may
so require.

The titles to Articles and the headings of Sections, subsections, paragraphs,
and subparagraphs in this Plan are placed herein for convenience of reference
only and, as such, shall be of no force or effect in the interpretation of the
Plan.

In the event any provision of the Plan is held to be in conflict with or in
violation of any state or federal statute, rule, or decision, all other
provisions of this Plan shall continue in full force and effect. In the event
that the making of any payment or the provision of any other benefit required
under the Plan is held to be in conflict with or in violation of any state or
federal statute, rule, or decision or otherwise invalid or unenforceable, such
conflict, violation, invalidity, or unenforceability shall not prevent any other
payment or benefit from being made or provided under the Plan, and in the event
that the making of any payment in full or the provision of any other benefit
required under the Plan in full would be in conflict with or in violation of any
state or federal statute, rule or decision or otherwise invalid or
unenforceable, then such conflict, violation, invalidity or unenforceability
shall not prevent such payment or benefit from being made or provided in part,
to the extent that it would not be in conflict with or in violation of any state
or federal statute, rule or decision or otherwise invalid or unenforceable, and
the maximum payment or benefit that would not be in conflict with or in
violation of any state or federal statute, rule or decision or otherwise invalid
or unenforceable, shall be made or provided under the Plan.

 

Verizon Wireless Senior Manager Severance Plan Page 10   Effective February 25,
2010



--------------------------------------------------------------------------------

The Plan shall be governed by ERISA, and to the extent not preempted thereby, by
the laws of the State of New Jersey (without giving effect to conflicts of laws
principles thereof).

No Senior Manager, former Senior Manager, or any other person shall be entitled
to or have any vested right in or claim to a benefit under the Plan, except as
expressly provided herein. Benefits under this Plan are paid solely from the
general assets of the Participating Company which employed the Senior Manager
entitled to such benefits and the right of any person to receive the benefits
provided by the Plan shall be solely an unsecured claim against the general
assets of the applicable Participating Company.

Where appropriate, references to an entity, position or committee shall include
the successor to such.

The Plan is intended to constitute a “separation pay plan” and/or a plan
providing only “short-term deferrals” that does not provide for a “deferral of
compensation” as such terms are defined for purposes of section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). Accordingly, any
Severance Payment payable hereunder to a Senior Manager (or to the estate of a
Senior Manager in the event of the Senior Manager’s death), shall be paid not
later than March 15 of the year following the year of the Senior Manager’s
Qualifying Separation and any other benefits payable after such March 15
pursuant to Section 4.2 or 4.3 shall be paid or provided not later than the last
day of the second year following the year of the Senior Manager’s Qualifying
Separation. To the extent any provision of the Plan or any omission from the
Plan would (absent this provision) cause amounts to be includable in income
under Code section 409A(a)(1), the Plan shall be deemed amended to the extent
necessary to comply with the requirements of Code section 409A; provided,
however, that this provision shall not apply and shall not be construed to amend
any provision of the Plan to the extent this provision or any amendment required
thereby would itself cause any amounts to be includable in income under Code
section 409A(a)(1).

 

Verizon Wireless Senior Manager Severance Plan Page 11   Effective February 25,
2010



--------------------------------------------------------------------------------

Appendix A: Participating Companies

Except for the entities and businesses identified below, all entities and
businesses within the Verizon Wireless controlled group are Participating
Companies. An entity or business which ceases to be within the Verizon Wireless
controlled group shall immediately cease to be a Participating Company.

 

Verizon Wireless Senior Manager Severance Plan Page 12   Effective February 25,
2010



--------------------------------------------------------------------------------

Appendix B: Additional Severance Benefits

A description of the other benefits that may be provided to a Senior Manager who
is eligible to receive benefits under the Plan as the result of a Qualifying
Separation is contained in the official Plan summary, as amended from time to
time.

Verizon Wireless will continue the Senior Manager’s medical and dental plans for
the severance pay period, with no contribution, but subject to applicable
co-payments and deductibles. These benefits shall run concurrently with COBRA
benefits.

Verizon Wireless will pay, concurrently with the lump sum severance amount, an
amount based on the Senior Manager’s short term incentive award at the threshold
level, prorated based on the separation date of the Senior Manager.

Senior managers with written employment agreements expiring after February 25,
2010, who have agreed to waive their “good reason” separation provision for the
non-renewal of such agreement, will be eligible to receive the following
severance benefits in the event of a qualifying separation from employment:
(a) a lump-sum cash separation payment equal to one times base salary plus
target short-term incentive opportunity; (b) continued medical and dental
coverage for the applicable severance period; and (c) a prorated short-term
incentive payment for the year of separation. To the extent the senior manager
is eligible for a severance payment, and such severance payment is less than the
liquidated damages benefit under the former employment agreement at the time of
its expiration date, he/she will receive the greater of the two payments.

 

Verizon Wireless Senior Manager Severance Plan Page 13   Effective February 25,
2010



--------------------------------------------------------------------------------

Appendix C: Excluded Employees

 

Verizon Wireless Senior Manager Severance Plan Page 14   Effective February 25,
2010